Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 1 of 28

RUBIN LUBLIN, LLC

ATTORNEYS AND COUNSELORS AT LAW
3145 AVALON RIDGE PLACE, SUITE 100
PEACHTREE CORNERS, GA 30071
TEL (877) 813-0992
FAX (404) 601-5846

VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED
Copy Via Regular Mail

June 18, 2020

GLENN M. HEAGERTY
2890 WILLOW WISP WAY
CUMMING, GA 30040

RE RLSS File No.: 20-00195
Borrower Name; GLENN M. HEAGERTY
Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS
INC AS NOMINEE FOR CAPITAL ONE HOME LOANS LLC
Original Loan Amount: 192,000.00
Property Address: 2890 WILLOW WISP WAY, CUMMING, GA 30040
Servicer: FCl - American Mortgage Investment Partners Management LLC
Servicer Contact Info: Loss Mitigation Dept.,3020 Old Ranch Parkway, Ste 180,
Seal Beach, CA 90740

Dear GLENN M. HEAGERTY:

Please be advised that this law firm has initiated foreclosure proceedings in connection
with the above-referenced toan on behalf of Wilmington Savings Fund Society, FSB, as
Owner Trustee of the Residential Credit Opportunities Trust V-E. The Courts have
determined that in order to verify this debt under 15U.S.C. § 1692(g) our firm must
confirm in writing to you that the amount being demanded is what the creditor claims is
owed. Accordingly, enclosed please find a copy of the deed and assignments which
completes the verification process in connection with your loan. Requests for other and
further documentation have been found by the courts to be beyond the scope of the
verification process, and thus no further documentation will be provided in connection
with your verification request.

This letter is notice to the extent the Fair Debt Collection Practices Act applies. Nothing
contained herein or in future notices shall be deemed an admission that the Fair Debt
Collection Practices Act applies to this firm's representation. Should it apply, please be
advised that this firm may be acting as a debt collector attempting to collect a debt and
any information obtained will be used for that purpose.

Rubia Lublin, LLC

Encl.
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 2 of 28

hat, tu) 4 {3SasIZzB
~ gy Rotary ses PT ey Rte Peay IAT NET CURTIN A
att p Hane Loana, LLC Pileds eT eee aes
latte

SOF? .90 Penne 1 of 13
Stree: Intenaible Tai! $878.00
s ts Forsyth County, GA
rliand Park, KS 66213 . Dounlas Sorreile Clerk Superior Ct

05125 =365-383
Propared By:
Trish Gen

ee

818 183525723 D2 a1 e881
‘,

{Space Abure Thi Line For Recording Da

(SSSECURITY DEE
Recording Requestod by & Renan ie MIN 1003932-2008003201-4
pt ee Recordings, tne, .
"41781 Intorchango ie tore
Loulsvila, KY 40220 eB

YL WoSP24

DEFINITIONS

va

 

Words used In multiple sections of this documenl are defined below and other words are defined tn

Sccifons 3, 11, 13, 28, 20 and 23, Cerinin rules regarding the urege of words used In Uus docunent sre
algo provided In Section 16.

(A) "Secur ley Iastrament" means this document, which ts dated April 11, 2009
together with all Riders to this document.

G3) “Borrower” Is Glenn M. Neagorty

Borrower is the grantor under this Security Inatrament.

(©) "MBRS" is Mortgage Blectroulc Registration Systems, Inc. MERS ts a separate corporation that Is
acting solely as a momines for Leoiler and Lender's successors and assigns. MERS is the grantee under
this Security Instrument. MERS Is organtred and exiating under tha laws of Deleware, and has an
address and telephone number of P.O. Box 2026, Flint, MI 4BSO1-2026, tel. (398) 6T7O-MERS.

2009083201 2008063201 a
GEORG Single FarnttyFemnle Mae/Froddia Mac UNIFORM INSTRUMENT WITH MERS Ferm 3014 4/01

CECALAA) ove) 211 ;
ae 0
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20

(D) "Lender" Is Capital One Heme Louns, LIC

Lender isa operating subsidiary of a Natdonal Bank
organized and ealsilng wider the laws of the United States af Ammrica

Lender's address Js 12600 Foster Street, CGverland Park, KS 66213

(Gi) "Nets" maans the promlasory note signed by Borrower and dated April 11, 2004 :
The Note states thal Borrower owes Lender One Hundred Ninety Two Thousand and no/106
Dollars
(U.S. $152,000.00 ) plus interest. Borrower has promtsed to pay this debt in ceguiar Perlortic
Payments and to pay the debt In full not later than 2038

May 1 :
@) “Property” means the property that {s described below undec ‘ine heading “Transfer of Rights in the
Property.~

{GQ} *Loan* maans the debt evidenced by the Note, plus inierest, any prepoyment charges aud! late charges
due onder tha Noto, and olf sums due under this Security Instrument, plus interest.
GI} "Riders* means all Riders to ils Security 1 f

 

d that arc by Bs . ‘The following
Riders are to be exaculed by Borrower feheck bax at appileable]:
Adjustable Rate Rider Condominium Rider Second Homa Rider
Balloon Rider Planned Untt Developnient Rider 1-4 Family Rider
VA Rider Biweekly Payment Rider Othor{e) [specify]

{D “Applicable Law" means sll controffing opplicalle federal, state and local slatutes. regulailons,
ordinances and administrative males and orders (that have the elfact of law) a3 well as all applicable final.
bon-appoalable judicial opinions.

> "Community Association Dues, ees, and Assessments” means all dues, fees, assessments and other
charges

that are impogod on Borrower or the Property by a condoniinium association, homcowaers
association or slilar ocgacizalen.

(K) "Blectronie Funds Tranafer* means any transfar of funds, ottwr than» transaction originated by
check, draft, of almilar paper insrument, which is initiated through an electronic terminal, telophonic
Instrument, computer, or magnetic tzpa su nz io onfer, instruct, of authorize a Financial Institutton ta debit
et credit an sceount. Such term locluidos, bat Ls not lirnited to. pulototeale transfers, sutomated teller

machine transactions, transfers Initlaied by telephone, wire transfers, and automated clearlaghouse
teansfers.

(L) “Bactow Itoma” means those Items that are described in Sectlon 3.
*Miscellancous Proceeds* tneans any compensallon, solilement, award of damages, of proceeds paid
by any thicd party (other than Insurance proceeds pald andor tha coverages described In Section 5) fur: (I)

damage to, or destrucdion of, the Property; (li) condemnation or other taking of all or any part of the
Property; G1) conveyance In lieu of cond Jon: or flv) misrep af, ar omiss! aa lo, the
value and/or condition of ike Property.

QS) "Mortgage Insurance” means insurance proiccilog Lander agalnat the nenpaymenl of, of default on,
ue Loan.

(©} "Poriod!o Payment” means the regularly scheduled amount due for @) principal and Lnierest under the
Note, pius (1) any amounts under Sectlun 3 of this Ssenclty Inicumecnl.

@) *RESPA" means the Real Estate Setilement Procedures Act (12 U.S.C. Section 2001 et seq.) and ila
hmplementing mauladon, Regulation X (24 C.F.R. Part 3500), aa they might be amended from ume to
Hina, or any additional or succesxor leglatallon or regulation that governs iho same subject matior. As used
2008083201 2008083201

9
vane, te
CATRSAIOA) eons Pogu 8 ai T¢

Form 3011 1/ot

Page 3 of 28
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 4 of 28

in thls Security Instrument, “RESPA” refers to all roquiraments and restrictions that ace imposed In regard
to a “federally related mortgage loan" even if the Loan does not qualify 93 4 “federally related mortgage
{oan” under RESPA,

(Q) “Successor in Interest of Gorrower™ means airy party that has taken die to ihe Property, whether or
not (hal party has assumed Borrower's obligations under the Note and/or this Securlty Instrument,

TRANSFER OF RIGHTS IN THE PROPERTY
‘This Security Instrument secures in Lender: (1) the repayment of the Loon, anil all renewals, extennlons and
modifications of tee Neto; and (i) the performance of Borrower's covenanis and agreements under this

Secorlty [nstrument and the Note. For this purpose, Borrower does hereby grant and convey to MERS
faolely as pamines for Lender and Lender's suecetaors arid azaigns) and the succexsors and assigns of
MERS, with power of sale, the following described property located In the

of. FORSYTH

County
(Type of Reenndlng Jurisdirtion] [Name of Recording Jurtzitctlon)
See Attached

Parcel ID Nomber: 077197

which currently has the address of
2890 Willow Wisp Way [Streeil
Cumming fCtyl , Georgia 30040 = [Zip Cade)
(Property Address"):

TO HAVE AND TO HOLD this property unio MERS (solely as nomince for Lender ant! Lender's
successors and satigns) and to the successors and asuigns af MERS, forever, together with all the
improvements now or hereafter arecied on the property, and all cosemenis, appurienatces, wel Matures
now or hereafter a part of the property. All replacements and mddifens sell also be covered by this
Security Instrument. Ail of the foregoing Js ceferred to In thls Sccurlty Instrument os the "Property."
Barrower understands and agrees that MERS holds only legal title to the interests granted by Borrower In
this Security Instrument, but, If necessary to comply with law ot custom, MERS (as nomince for Londer
and Lender's successors and assigns} has the right: to exercise any or all of those Interasts, incloding, hui
trot linlled to, the right to foreciose and sell ibe Property; and io jake any actlon required of Lender
Including, bul not Umited ty, releasing and canceling this Securty Instrument.

BORROWER COVENANTS that Dortower is lawfully seised af tha estate hereby conveyed and has
the right to grant and convey the Property and that the Property Is uneacumbered, except [or encumbrances

of record. Borrower warrants and will defend generally the Htle tu the Property sgainst all claims and
demands, subject (0 any cacumbrances of rovord.

2009063202 2009083201 ga it 0
Aaa) ootern).01 Pegs Dati Ferm 3044 1/04
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 5 of 28

 

THIS SECURITY INSTRUMENT combines ualform covenants fur nattonal usc and poa-unitormn
eeverants with fimliad variations by jurisdiction to constitele a undforn sscuclly intrument covering real
property. . .

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows;

1 Li beste of Principal, Interest, Hacrow Items, Prepayment Charges, and Late Charges.
Borrower &' pay wheu dus the peincipat of. and Interest om, the debt evidence by tha Note and any
Prepayment Glarges atul late Charges duc tuder tte Noe. Dorrower shall also pay fu: for Eecrow liemz
Pursuant to Secilon 3. Payments due under the Note snd this Securliy Instrument shall be made tn U.S.
currency. However, If any check or othor Instrument received by Lender as payment under the Note or this

Seeurily Instrument it relurnad to Lendor unpaid, Lander may require that any or all eubsequent payments
felected by Lendor: (9) cash: () minty order; (c) certified check, bank check, treasurer's check or

cashter's . provided any such is drawn upon an Institution whose deposits ore nsured by a
federal agency, inateumentalliy, or enilty; or (d} Electrantc Punds ‘Teanaler,

Payments are deamed recolved by Leniler when received af the location designated tn the Nota or at
auch other focation as may be designated by Lender In accoriance with the nutice provisions in Section 18,
Lender may return any payment or pardal payinent If the poyment or partial payments are Insufficient to
bring the Loan current. Lender May accept any payment or partial payment insulficlent 1c bring tha Loan
current. withont walver of any rigits hereunrléer or prejudica to He righis to rafien euch payment or partial
payments tn the future, but Lender ly not obligated to apply such payments al the ime such payments are
accepinl. IT ench Panodic Mayne is applied a5 of i scheduled dun dam, then Lender need fo
interes! oq tinapplied funds. Lender may held such unapplled funda until Borrower makes payment to fing
the Loan current, If Borrower does aot do so within a reascoable period of tne, Lender shall either apply
such funds or return them to Borrower, If nol applied caciler, such funds will be applied ta the outs iB
Principal balance under the Note immediately pring in foreclasure. No offset or claim which Barrower
might have now or In ihe future against Lender shall relleve Borrower from snaking payments dua under
Be Nona mail this Security Instrument or performing the covenants atl agreements secured by this Security

rument.

2. Application of Payments or Proceeds, Ex es olkerwise described In this Sectlon 2, all
paymonts accepted and applied ty Lender shall be applied in the following order of priority: {a} Inlerest
due under the Nate: ) rinctpal dun iiler ihe Nota: (c) amounts due under Section 3. Sach payments
shall be appiicd tu ca erfodic Payment in the order in which jt became duo, Any remaining amounts
shall be applied fest to Jale charges, sccond te any other amounts duc under thls Security Instrument, and
then to reduce the principal balance of the Note,

If Lendor recelves a ent from Borrower for a delinquent Perlodic Paymant which Includes a
aulMictent amaunt to pay any (ate charge due, the paymonl may be applied (0 the delinquent payment and
the late clargs, MW more than one I ic Poymient is pulstamiling, Lemer snay apply ally PRY recetved
From ft ta the repayment of the Peclodic Payments if, ard in the extent that,

ouch payment can be
paid in full. To the extend that any exceat ealsts afler the payment is applind to ile full payment of can at

more Periodic iments, auch excess inzy ba applied to jate charges dua. Voluni pPrepaymencs shall
Ga appited rst teeny prepayment charges ant bets as described in ihe Nota, aa a

Any Bppucadan of payments, (nsucance procecds, or Miscellaneous Procecds to principal duc under
the Note shail nat extend of postpone tho de date, or change the amount, of the Perlodle Payments,

3, Funds for Escrow items, Borrower shall pay to Lender on the day Periodic Payments are due
under tha Nota, untill the Note is ta fall, # cum (the "Fuads") to provide for nent of amounts dua
for: (a) taxes end assessments and other Hens whict can oltatn priority over this rity Instrument as a
Men ar encumbrance on the Property; (b) leeschold payments or nd rent on the Property, if any: (c)
ftremiums for any aod all insurance meyulred by Lender wieder

ecilog $5 and (d) Mort, Insurance
premiums, If any. or suma payable by Borrower to Lender in leu of the
nstiy. with

paymont of Mortpoga
‘aCe Preniiums in accordance the provisions of Secilon 10. These lems ere called "Escrow
Ttamz,” At origination of al any thine deri

a term of the Loan, Lender may require thet Community
Association Dues, Fees, and ments, If any, be escrowel Bortower, and such dues, feea and
assessments ahall be an Escrow Torn, Durrower afin! promptly furnish to Lender all notices of amounts fo
be peld under thfs Secon. Dorrower slall Lender ie Funds for Escrow Tea unless Lender walves
Borrower's obligation ta pay tha Faude for any or alt Escrow Tiomt, Londer may walve Borrower's
obligadion to pay to Lender funds for ony or all Kecrow ltoms of any time, Any such waiver nay only be
2008083201 2008083201

wovon Sone
Esnaay 0003) 01 Powe ara

 

Form 3011 1/01
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 6 of 28

in writing, In the event of such walver, Rarrower aball pay directly, when and where payable, the aniounts
due for any Escrow Items for which payment of Funds has heen wolved by Lender nzul, tf Lendne requires,
aball fernish to Lender recelpes evidencing such payment within sack thes period as Lender may require,
Borrower's obflgatlon to make sech payments and fo provide recelpts shall for all purposes he deemer! to
be 2 covenant and agreement contaloed ba this Security Instrument, ¢s dio phrase “covenant and agreement®
ts used In Section 8. 1 Borrower Is obligated to pay Escrow Nems directly, pursuant to a walver, and
Borrower fails to pay the amount doe for an Escrow item, Lender may exercise its righis under Section 8
and pay such amount and Borrower shall then be obligated water Scctlon 9 to repay te Lender any such
amount. Lender may cevoke the walyer as tu any or afl Escrow Jems at any thoe by a motice given in
accurdsnce with Sectlun 15 and, upon sich revecelion, Burriwer shall pay tu Lender all Pores, and ta
such amounis, that are then required ander this Sertlan 3.

Lander may, at any ine, collect and hold Funds iq an amount {a) solficient to permit Lender to apply
tha Funds at the time specINed under RESPA, aad (b) not fo exceed the maximum anyount a lewler can
require under RESPA. Lender shall estimate ibe amend of Fonds due on tha baals of current data and
reasonable callmates of expenditures of fiture Escrow Tene or olherwlec In accontance whit Applicable
Law.

The Fonds shail be held tn an Institullon whose deposita are Insured hy a federal apancy,
insirumentallty, of entity fincluding Leader, if Lander y an insiliution whee deposits aco 40 Insured} of In
any Federal Home Loan Rank. Lander shall apply the Punde to pay the Racrow ama nn later than tha tla
speciNed under RESPA. Lender shall not charge Borrower for holding and applying tha Funds, annually
analyzing the escrow account, or verifying the Escrow liems, untcss Lender pays Borrower Interest on ihe
Funds and Applicable Law permis Louder ta wake such a charge. Unless un agroement Is made in welling
or Applicable Law requires interest io be pal on de Funds, Lender shall not be requiced to pay Dorrower
any Interest or cammings an the Funds. Borrower and Lender can agree in writing, however, that Internst
shail be pald on the Funds. Lender shall glve to Borrower, without charge, an annual ecrounting of the
Funds as required by RESPA,

IF there is 4 surpias of Ponds held in escrow, os defined under RESPA, Lender shall acecownt to
Borrower for the excess funds in accordance with RESPA. If there ls a shortage of Funds held in escrow,
as defined under RESPA, Lender shali notify Dorrower as required by RESPA, and Dorrower stall pay te
Lender the amount necessary (6 make up thé shoriage In accordance with RESPA, but ia na mora than 12
monthly payments. If there ls a deficlency of Funds held in escrow, a3 defined wader RESPA, Lender shall
holify Borrower 03 required by RESPA, and Borrower shall pay ta Lender the amount necessary ta maka
up the deficiency lu accordance with RESPA, but in no more thea 12 monthly payments.

Upen payment in Full of all sums secured by thts Security Instrument, Lander shall prompily eafund
to Borrower any Funds held by Lender.

4. Chorges; Liens. Sormower shall pay all taxes, assessments, charges, fines, and Imposliions
ailtilutalie ty the Property which can aiain priority over this Security Instrument, leasehold paymeria or
ground rents on the Property. If any, and Community Association Dues, Fees, and Assessments, If any. Ta
the extent (hat these Hems are Escrow Mens. Borrower shall pay thei In the manner provided In Section 3.

Derrower shall promptly dlacharge any Hea which bay priocity over this Sogurity Instrument unless
Tlorrewer: (2) agress in wrillng to the poymen| of the obligasiton secured by the Yen tn a mannor acceptabla
ty Lender, tut only so long as Borrower bs performing such agrewment; (b) contests the ten io good falth
by. ar defends against enforcement of the lien In, legal proceadings which In Lender's opinion operate to
prevent the enforcement of the fen wile thase proceediags aro ponding, but only until such proceedings
are conchaled; ar (c) secures from the holder of the len an agreement sollsfeciory to Lender subordinatlng
the lon to thts Security lnstrumeat. If Lendec determines thai any part of dhe Property ts subject to a Hen
which can attain priority over this Security lostrament, Lender may give Borrower a notice tdentifylag the

2008083201 2008003201

ge tL Qa
intpete,
Eps acaa} ye0ga).07 Pog bof 14 ?

Forn S049 4/04
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 7 of 28

Hen. Within 10 days of the dale on which that notice is given, Borrowur shall sausty the tle of take one or
more of the actions set forth above tn this Seciton 4,

Lender may require Borrower ta pay a ano-time charge for a real estaty fax verification and/or
repoding service used by Lender Ia connection with this Loan.

5. Property insurance. Norrower shall keep the dexpcovermats now exlsting uf hereafler erected on
the Property insured against loss by Are, hazards included within the term “oxtended coverage," and any
other hazards including, but nal limited to, earthquakes and floods, for which Lender requires lnsurance.
This ft ahall be iniained tn the Qncluding deductible levels} and for the periods that
Lender requires. What Lender requires 5 ito the preceding can change during the term of
the Loan. The insurance carrler providing the insurance shall be chosen by Borrower subject to Lender's
Halt io diwpprove Borrower's choice, which right shall net be exercised wnreatonably. Lendor may
require Borrower fo poy, in connection with this Luan, efther: (a) a oue-iline charge for flood zone
determination, certification and tracking services: or (b) a one-time charge for flood zone determination
and certificatlon services and subsequent charges each time remappings or similar changes occur which
reasonably might affect such doferminatios o¢ certifiealion. Herrower shall also be resporelible for the
Payment of any fees imposed uy the Federal Emergency Management Agency In coniectlon with the
review of any Sued ons detenninalon resuliing frum an objection by Borrower,

If Borrower fails to mainialm any of the coverages desertbed shove, Lender may obialn jnsurance
coverage, at Lender's opiion and Tocrower's expense. Lender Is undee no obligation ta purchase any
Particular qype or amount of coverage. Therefore, such coverage shall cover Lender. but might of might
not protect Borrawer, Borrower's equity in the Property, or the contents of the Proporty, against any risk,
hazard of Mabltity and might provitke gremer of lesser coverage then was previously In olffect. Borrower
acknowledges that the cost of the Inzuranee coverage so obtained might significantly axceed the cost of
fasurance that Borrower could have obiained, Any amounts dlabursed by Lander under this Sectlon 5 shall
become additional debt of Borrower accured by this Security Instrument. These amsaunis shall benr Interest
at the Nate rate front the data of disbursement and shall be payahte, with such Interest, upon oouce from
Lender to Borrower requesting poyinent,

All insurance policies required by Lender and renewals of such poticles shall be subject to Lender's
Tight to disapprove such policies, shall include a standard morigage clawsa, and shall namie Leader at
marigagee and/or as an additional toss payee, Lender shall have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shajt promptly give ta Lewilar all receipts of pot premiums sind
renewal notices. If Dorrower obisins any Purn of lieucance taverage, But atherwise ceyuired by Lender,
for damages io, or desicuction of, the Property, such policy shall include a standard morigege clause and
ahall name Lender a3 morigeges and/or as an auklifional loss payen.

In the event of loss, Borrower shall give prompt notice to the fnserance carrier and Lender, Lender
may make proof of loss if wof mace promptly by Borrower. Unteas Lender and Borrower otherwise agree
In writing, any Insurance proceeds, whether or not the underlytag Insurance was required by Lender, shall
be applied to restoration or repale of the Property, Uf the restoraiion or repade Ie economically feantbte and
Lender's security is not lessened. During such repair auc resinestion period, Lender shall have the right to
hob! auch Insurance proceeds unij! Lerdler bas had an oppurtualty to inspect such Property to ensure the
work haz been completed to Leniar's sailefactlon, provided thal such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in « series
of progress payments os the work is complefad, Untess an agrenment ls made In wrillng or Appitcabla Law
requires Intorest to be pald on auch Insurance proceeds, Lender shail nnt be required to pay Borrower any
interest or earnings on such prucerds. Fees for pobltc adjusters, ur other third parties, retained by
Borrower shall not be pald out of the insurance proceeds end stall be the sule obligation of Burruwer. if
ibe resioralen ur repair is not economically fiealble oc Lender's security would be lessened, ihe Ingurance
procueds akall be spplled io dhe sums secured by thls Security Javrument, whether of put then duc, with

2006083201 2008083201

Ae Q
CESA(OA) wooe.n Page 6 wt 14 an Sot h

Form 2041 1/01
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 8 of 28

the eepese, If any, pald io Burrewar. Sach baeurance proceeds shall be opplied is the order provided for In
Section 2. .

If Barrower atrndons Me Property, Lender may Mo, negotinte and settle any avaliable insurance
claim mid roleted matiers. If Borrower does not respond within 30 days to a notice from Lender that the
insurance carrler has offered to setile a claiu:, den Lender may negotlate and setile the claim. The 30-day
Perlod wil] begin whea the naiice $s given. In eldver event, or if Leader acquleos the Property under
Section 22 or otherwise, Borrower herchy assigns ta Lender {a) Borrower's rights to any Insurence
pe is in an CO te d the pald under the Nels or this Security Instrument, and
(b) any other of Docrower's rights {other than the right to any refurl of unearned premiums pald by
Borrower} under all lasurance policies covering the Property, Insafer aa such rights are appltcable to the
coverage of the Property. Leader may use the insurance proceeds either to repair or restore the Property or
fo pay amounts unpaid under the Note or this Securtty instrument, whether or not then due,

6, Occupancy. Borrower shall occupy. establish, ard use the Property as Borrower's principal
residence within GO days aflar the execution of this Security Instrument and shall continue to occupy the
Property os Borrower's principal residence for al least one year efter the date of occupancy, untess Lender
otherwise agreca in writing, which consent shall noi be wureasquably whihheld. or unless axtouadng
elreamstances cxlat which are beyond Borrower's control,

9. Preservation, Malntanance and Protection of the Property: Inmpections, Bocyower shall noi
destroy, datuage or kupatr ihe Property. allow ihe Property to deteriorate or commit waste on the
Property. Whether or not Borrower Is residing In the Propariy, Eorrower shatl moinialn the Property in
order to prevent the Property from deteriorailng or decreasing tn value dus to ite condition. Unless it is
datermingd pursuant to Section § that repale or resigoration ts not eranamically fesstble, Borrower shall
Prompily cepelr the Property (fF damaged to evotd Murther ucierluration or arage. If inwurance or
condemnation proceeds are pald ia conection with damaga to, or the taking of, the Property, Dorrower
shall be responsible for repalring or restoring he Property only If Lendec has released proceeds for such
purposes. Lender nay disk pr fs for the sepalrs and + dian In a single payment or it a series of
Progress payments as the work ts pleted. UE thas | 2 oF hi [pr d3 are not sufficient —
lo repalr or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of
anch repalr or restoration.

Lender or its agent may make reaannable eniries epan and Inspections of the Property. If te has
reasonable couse, Lender may inspect the Inteslor of the [mprovements on ihe Property, Lander stall che
Borrower notice at the the of or prior to auch on Enierior Inspection specifying such reasonable cause.

3. Borrower's Loan Application, Borrower shall be tn default if, during the Lown application
process, Dorrower or any persona or eniilfes acilng at the direction of Borrower ar wilh Borrower's
knowledge of consent gave matertally false, misleading, of Inaccurate Information or statements tn ender
for Called to peovide Lander with material information) in connection with the Loan. Material
Tepreseniatinns Include, bul ore nod Untied to, repersentations coaceralig Borrower's occupancy of the
Property ax Borruwer's petacipal residence.

5. Protection of Lender's Interest In tha Property and Rights Under this Security lostrument. If
(0) Borrower fails to perform the covenants om! agroements contained In dis Socurliy Instrument, (b) thera
is a tegal proceeding thal might slynifeantly affect Leruler's interest In the Property and/oc clghts umler
this Security Instrument (such az a proceeding tn bankrupicy, prubuaie, fue cnndemnation ar forfelture, foe
enforcement of a Jien which may afiain priecity over this Security Instrument or to enforce Iews or
regulations}, or {c} Borrower hes abandoned the Property, then Lander may do and pay for whatever ls
reatonable or appropriate to protact Lender's Inturesd lo the Property acd rights under this Security
Instrument, Including protecting and/or axessing tha value of tha Property, and securing anil/or repatelag
the Property (as act forth below). Lender's actions can include, but are not Umtted to: (a) paying any suma
secured by « lien which has priurlly over this Securtty Instrument; (b) appearing tn court; and (c) paylog
2008083201 2008083201

6
wwvens_ SONA
CQR_SAIGA) fooom en Page Fat 14 me

Porm 3049 tfO4
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 9 of 28

reasumalic attorneys’ fees to proluct Its bierest tn tho Property and/or cighis under this Securtry
Instrument, Including its secured position in a bankrupicy proceediag. Securing the Iraperty Includes, but
is not limited to, making rapairs, replacing docrs and windows, draining water from pipes, and eliminating
bulking of otliey code viulotions or dangerous condiilons. Although Leruler moy ¢ actlon wader this
Section $, Lender docs not have to do so and Is not under duty or obligation to do 36. It 1s agreed that
Cendsr incurs no Itabltity for not tal any or all actions authorized under ty Section 8.

Any esmounts disbursed by Le: under this Section 9 shail become additional debi of Borrower
socured by thiz Security Insweument. These amounts shall bear interest at tha Note rate from the data of
@ibutsement emi shall be payable, with such Interest, upon nolles frum Lender to Borrower tequestlog

ent

If this Serurlty Instrument ia on a leasehold, Borrower shall coimgly with all the provisions of tha
leaza, If Dorrower acquires fee ttle to tha Property, the leasehold and the fee ditla shall not merge unlets
Lender agrees tu the suerger in veriilng,

10, Martgags Inpuranee, If Londer required Mortage Insurance as a condition of making dhe Loan,
Borrower shall pay the premiums required to malntaln tha origage Trsurance tn effect. If, for any mason,
the Mort Insurance coverage: required by Leader ceases to be 2

vallable from the miorigage insurer thal
previously provided such insurance and Dorrower was required to mak

¢ soparately desimated payments

toward the premiums for Mortgage Insurance, Borrower shall pay the premiuss required to obtain

a subsiantially equivalent io ihe Mortgage Insurance previously In effect, at a cost substanijally

equiva to the coat to Rorrewer af the ortgage Insurance previously in effect, fron an aliernaie
mortgage insurer selected by Lendor. If substaniially

equivalent Mortgage Insurance coverage Lz not
svallnbi¢, Borrower shall continue to pay to Lender the amount of the separately designated

ents that

were duo when tho Insurance coveroga ceased to be In effect. Lender will accept, use and retaln these

payments as a non-refundable loss reserve in fiew of Mocigage insurance. Such Joss reserve shall be

non-refundable, notwithstanding dhe Fact that the Loan is ulumately pald In full, and Lender shall not be

required to pay Burrewer any tnterest or carnings on such loss reserve. Leodar can we loager require loss

reserva syaransit Morigage Insurance coverage (In the amount and for the period tha! Lender requires)
an Insurer

provid selecied by Lender again becomes available, is obtalned, und Lender requires

soparaioly designated ents loward ihe premiums for Motigage Insurance. If Lender required Mortgage

Insuranca as & ae jon Of making the Loan ant Borrower was required ly moke separaicly designated
nis toward the

premkong for Morigage Insurance, Dorrower shall pay the premiums required (o
maintaln Morignge Tasarance In affect, of to provide a non-refundable fous reserve, soill Leader's
requktwment fur Mortgage Tnanrance emis ia accordance with any written agrenment batween Rorrawar and
Lenter providing for such termination of ull teemlinait fl

Is requl by pplicabla Law, Nothing in ins
Secilon 10 affecia Borrower's obligation In pay interest at the rate provided fy the Note.

Murigago Insurance relmbeusses Lender (or any endty that purchases the Note) for certaln lusses It

may incor iP Borrower dees nol repay the Loan as agreod. Torrower is not a party to the Mortgage
BrLAcS.

Mortgage Insurers evaluate thelr total risk on a)J auch Insurance in force from time io time, and may
ctier into agreements with other parties that ahare or modify thelr risk, or reduce losses, These agreemonts
are on terms and conditions that are sailsfactory to the morigoge insurer and the other party (ar pactles} to
these sprements. These agreements may require the mortrane tnsurer to make payments walng any sourte
a funds that the saarlage insurer may have avallable (which may Include funds obtelned from Morigege
insurance walusmns).

As a result OF thesa Meee Lender, any purchaser of the Note, another Incucer, any relasurer,
any other entity, or any affillate of any of the foregoing, may recelve (directly or indirectly) amounts that
deriva From (or sight ba characterized a3) 9 portion of Borrower's payments for Mortgage Insurance, in

ge for sharing or modifying the morigage insurer's risk, ot reducing losses. If such agreement
provides that an affiilsia ef Lander takes a sahara of tia insurer's tlah In axchange for a share of the
premiums pald to the tnsurer. the arrangement {3 ofien tenned “captive reinsurance.” Further:

(a) Any agreements will not affect the amounts fot Dottrower has agreed to pay far
Moctgage [neurance, or any other lerma of the Loan, Such agrcetients will not increase the amount
Borrower will ows for Mortgage Teaurance, and they will not entiile Borrawer to any rafind.

rer,

2008083201 2008083201

g, if 0
ESA (GA) moset.or Papa Bat 14 rae

Porm 3041 1/04
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 10 of 28

b) Any such agrecutents will not affect the rights Borrower has - if ony - with Forpest to the
Morigage Inscrance under the Homeowners Pratection Act of 1998 or any ather law, These rights
may elude the right to receive ¢ertain disclosures, to request and obtain ecunceilation of the
Mortga¢o Insuranee, to have the Mortgage Insurance terminated uutomotically, and/or lo receive u
seland of any Mortgage Insurance premiums that were unearned at the time of such cancellation or
termination.

lL Assi ent of Miscelianewus Prococds; Forfehuro. All Miscellancaus Proceeds ore hereby
assigned to and shall be pald to Lender.

If the Property ts damaged, such Miscellancous Proceeds shall bo applied to restoration or repalr of
tha . Woke restoration or repalr is eenmomically feasibie aed Lender's security fs not leasoned.
Duclag such repatr and restoratlon period, Lender stil} have the right to hold such) Miscetlapeous Proceeds
until has had an opportenity io Inspect such ere (a ensure the work has been completed to
Lender's aatlsfaciion. provided that such Inspection shall be undertaken promptly. Lender may pay for the

aul resterating It a single disbursement or in @ gerics of progress payments as the work Is
completed. Unless an agreement la made in writing or Applicable Law cequires interest to be pald on such
Miscellaneous Proceeds, Leader shall not be required to pay Larrower interest or caraings on such
Miscellaneous Proceeds, If the restoration of repair la not eennomically feasible or Lender's security would
be lessened, the Miscellaneous Proceeds shall be applied to the sums secured Ly thls Security Insirument,
whether or not then duo, with the excess, if any, pald to Borrower. Such Miscollancous Proceeds sliall ba
applied ty the onter provided for In Section 2.

Ia dhe event of a ital taking, destruction, or lost in valuc of the Property, the Milscollasnous
Proceeds shall be applied to the sums secured by this Securky Instrument, whether or not then due, with
the excess, If any, pald to Borrower.

In the event of 5 partial aking, destruction, or loas In value of the Property la whieh die falr market
value of the Property Immoillaiely before the partial taking, destruction, of Joss ln value ls equal io or
presier than the amount of the sums secured] by this Security Inatrunmnt immediately hefare the parilat

king, destrucdion, or loss in voluc, unless Borrower and Leader otherwise agree in wrillug, the sums
secured by this Securlty Instrument shall he reduced by the pmownl of de Miscollancous Proceeds
srullipticd by the following fracdion: (a) the tutal amvunt ef Uie sums secured immediately before the
partial taking, destruction, of loss in value divided by (6) the fair markel value of the Property
unedlately Lefore the partial dakdog, destruction, or loss In valus. balance shall be paid to Borrower.

Tn the event of o lal taking. destruction, or Inss in value of the Property in which the falr market
value of the Property immediately before the partial inking, destruction, ar foes in valun 14 loas than the
amount of the sums secured Inimeediately before the parilal taking, desiructlon, or loss to vatue, unless
Borrower and Lander otherwise agree fo writing, the Eilscellaneaus Proceeds shall ba applied to the sums
secured by this Security tnytrunent whether or not the sums are then duc.

If the Property abandoned by Borrower, or If, after notice by Lender to Dorrower that the
Opposing Party (os deflacd in the next sentence) offers to make an award to settle a clalm for damages,
Borrower falls ta respond (9 Lender within 30 days aller the date the notice ts given, Lender is authoriced
to collect and appl the Miscellaneous Proceeds efiher to resioratlon or rogmir of the Property oar to the
sums secured by chis Security Instrument, whether of col then due, “Opposing Party” means the durd party

that owes Rocrower Miscellaneous Proceeds or the party against whom Borrower has a right of actlon in
regard to Miscellaneous

Proceeids.
Borrower shall be In default (f any action ar proceeding, whether chil or criminal, Is begun that. In
Lender's judgmant

. could retult fn forfulture of che Property or other material impotcment of Lender's
latereat in tho Property or rights under this Security Insirument. Dorrower can cure such a default and. If
actoloraiion has occurred, reinstate az provided In Sectlon 19, by causing te actlon of procecding to be
dismissed with a culing thal, in Lender's judgment, firectuiee forfeltece of the Peapetty or other material

impairment af Lender's Interest in the Property of clghia under thly Security Instrument. The proceeds of
any award or claim for damn: hut nre alicthutable (to the fropairment of Lanar's interast In thea Property
are herchy assigned and shall be paid to Lender.

All Miscellaneous Proceeds that ara not applied to reslocation oc repalr of the Property aball be
Sppied in dhe order provided ler tn Secilon 2,

2008083201 2008083201 g é 0
Aaa) mooy DF bay Bet 14 <7

Porm 3011 1/04
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 11 of 28

12, Borrower Wot Released; Forbearance By Lender Not n Waiver, Extenslun of the dime Lor
payment or modification of amortizatton of die sumie secuted by this Security Insirument led hy Lender
ta Borrower ur any Suceessur iy Tnteras of Borrower aball not opernta to veleasa dhe Hablitty of Borrower
or any Succetsors in Interest of Dorrower. Lender shall not be required to commonce procecdings against
any Successor [a Inierest of Horrower or to tefuse to extend iime for Paytnont or otherwise mudify
anartzaiion of the numa accured by thls Securtty Insirument by ceaion of any domand made by the original
Borrower ur any Successors in Interest of Borrower. Any forbosrance by Lender In exercising any right ar
remedy taciuding, without limitation, Lender's acceptance of payments from third persons, entitles or
Successors ln Interest of Borrower or lo amounts less the anount then due, shal) not be a walver af or
preclude the exercise of any right or remedy.

13. Jolnt and Several Liability; copay Successora ond Asalgns Dound. Dorrower covenants
and agrees that Borrower's obligations antl Uabliity shatt ba Jolnt and several, However, any Borrower who

Grsigns thts Security Instrument bul does pot execule the Nota (a "co-slgime”): (a) is co-algning this

Sccurity Instrument only ta mortgage, grant and convey tha co-aignet's Interest In the Property under the
tens of this Security Insirument; eo Is not pervonally obligated to pay Lye sums secured by this Security
Instrument; arul {ec} Dprees that Lender and any other Borrower can agree to extend, modify, forbear of
take any eccommodations with regard to Uva terms of this Security Instrument of the Nale without the
co-siguer's consent.

tihject to the provisions of Section 18, any Successor In Interest of Horrower who assumes
Borrawer's obflgations anler this Security Instrument [n writing, anil Is mupeaver ty Lesder, shali otuain
all of ‘Dorruwer"s rights and benefits under this Security Instrument, Docrower shall aot ba released from
Borrower's obligations and Wablllty under this Secorily Instrument unless Louder a to such rolease hit

writing, The covenants and agresmonts of this ecw A bestia shall bind (excopt as provided in
Section 29) and tretefil the successors acl sasipes of Lanier,

14, Loon Charges. Lender may charge Borrower fees fur aecvices performed in comuectlon wlils
onowers default, for dia of proteciing Londer‘s Interest in the perty and cighis under this
tly Instr a, Areclend wt nant Ut 4

 

iB . alomeys' fees, property inspection and yaluatian fees,
In regard to any other fees, the absence of express authority in this Security Instrument to charge a spectilc
fee w Dorrower shall not be construed asa proflvlden vo the cherging of such fee. Leader may not charge
fers thal are expressly probibliod by this Security Instrument or by Applcabla Law,

If tha Loan bs subject to a law which sets maximum loan charges, and that law is Naally Interpreted sa
that the interest or other loan charges collected or to be collected In connecdon with ihe Coan exceed the
Permitied Ilmlts, than: (a) any such loan charge shall be reduced by the mmounl necessary tu reduce the
charge to the ponaliged Umit; and (b) any surus already collecicd from Borrower which exceeded permiticd
Vedts will be refunded in Dorrower, Leader may fo make thls refund by reducing the principal
owed under the Nole or by making a dieect payment tu Borrower, If o refund reduens rinelpal ee
reduction will bo treated as a fi Prepayment without any prepayment charge (wheeler or nut a
Prepayment charge ts provided for under the Note), Borrower's acreplapce of any such refond made by
direct p payment to Borrower will constitute a walver of any right of acon Boctower might bave arising out
of such overcharge.

15, Notloen All notices given by Borrower ot Lender tn conneciton with this eerie Instrument
musi be in writing. Any notice ta Barrower In connection wih this Security Insirumept shal! be deemed to
have been given to Borrower when malled by first class mall or whea actually delivered to Borrower's
notice address if gent by other means. Notice io any one Borrower shall constltute notice to all Borrowers
untess Applicable Law expressly requires olherwise. Tha notice address shall be the Proparty Address
unless Borrower hos dusignoied a substiute notice address by notler to Lender. Borrower 3 prompily
notify Lender af Borcowar's change of address, 1f Lender specifles w procedure for teporiing Borrower's
change of wddresa, then Borrower shall only report a change of addrnds through thal spe

cifled procedure.
There my baany one designated natica addrets under this Security Instrumant at any one time. Any
notice to c

endl be given by Seilvering It or by maliing tt by Mrst class mal in Lender's addres
stated herein unless Lon hot designated another address notices to Borrower. Any notice in
connection with this Secuchy Insteument shall nol be deemed to fiave been piven to Lender until aciuall

tecatved Lander. If notice ilred by this Sacurtty lostrument i4 a wtred under Applica!
Law, tte “Apoiieabie Law Peqattariiad will satisfy the oermepundting Pereira F

iy ant tteder this Sarurity
rument.

2008063201 2000083201 batt 0
tA (aay onap.os Page 10 oF 1a

Form 3014 1/01
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 12 of 28

16 Governing Law; Severability; Rolea of Constructlon, This Socurlly Insironent shall be
governed by Tederal Law and the Jaw of the jurisdictlon ta which the Property is Incoted. Alf rights and
obligations contained In dils- Security Insirumenl are aubject to any requirements and lmitations of
Agalveatie Law. Applicable Law might explickly of implicitly allow tho parties to agree by contract or it
tnight be sflent, hit such sllence shall not be construed as a prohibition againsi agreement by contract. ln
dhe event that any provision or clawse of mhiy Securiry Instrument or tha Note conflicts with Appitcable
Lew, such conflict shall not effect other provisions of this Security Instrument or the Noto which can ba
given effect without the conflicting ,provislon

As used in this Secucity Intirument: (a) words af the masceline gender shall meas and luclude
corresponding neuler words or words of ihe feminine gendar: (b) words in the singular shall mean and
incleds the ural and vice versa; ond (c} the word “inay* gives sole discrctlon withoul any obligation to
take a On,

He Dercower's Copy. Borrower shall be given ane copy of the Nota and of this Secerity Instrumant.

18. Tranafer of the Property or a Deneficial Interest in Borrower. Aw used in this Sectlon 18,
*Intorest in the Property” means any legal or beneficial Inicrest in the Property, including, Lui not timlted
fo, those beneficial Interests transfe tn a bowd for deed, contract for deed, installment sales contract or
escrow agreement. the Latent of which ts the transfer of tltia by Borrower of a Putury dole to a purchaser,

Ir all or any pact of the Property oc any trterest in the Property bs sold or transferred (or if Borrower
is nol a naturel person and a tenecfictal Interest in Borrower bs soll or transforred) without Lender's prior
written consent, Lanier may require immediaia payment In full of all sume secured by this Securlty
ee thls option shal) nut be exerched by Leuler (f such exercise ts prohibied by

policahia Law.

If Leader exercises (his option, Leader stall give Borrower nolice of acceleration. The nollce alenll
provide 8 pertad of not Jess than 30 days from the date the noice 1s pen fa sccordance wih Sectlon 13
within Borrower must pay all sums secured by thls Security Instrument. 1f Barrower falls to pay
these sums prior fo the iratlon of this portod, may Invoke any resnedies permitted by th
Securkty Instrument without further notice or demand on Borrower,

19. Borrower's Right to Relnatata After Acesleration. If Norrower meciz ceriala catnditlons.
Bortower shall have ne | t by yer ee AS Securily Tasicunnat Scena ala Ci
prior to the carliest of: vo da fore sale o erty pursuant ta of sale cont: in
this Security Instrument; (6) such other period os Appllcabite w oifght apeelty for the jerminntion of
Borrower's right to celnatate; or (c) entry of a judgment enforcing thls Security Instrument. Those
condluons are that Dorrower: (a) pays Lender all sums which then would be due under this Security
Instrument and the Note as if no acceleration had occurred; () cares any default of other covenants or
agraemants; {c] pays all 8 incurred In enfarcing ihis Security Instrument, Including, but not limited
ta, reasonable attorneys’ fees, property inspection and valuadon fces, and other fees tucurred for the
purpose of protecting Lender's juterest In tho Property aod rights under this Security Intirument; and {c)

es such aciigu as Leader may en req do aasure that Lender's interest in the Peoperty and
eights under thia Security Instrument, and Borrower's obligation to pay tho sums secured by this Securi
Inatrument, aleli continue unchanged. Leader may require that Borrower auch relastaleiment suis cid
expenses in one of more of ike fotlowing forms, as selected by Lender: (n} cash; {b) money arder; {c}
certified chech, bunk check, irensurer’s check of ceshicr's check, provided any auch check ly drawn upon
an indlitulon whose deposiis are insured hy a federal agency, Inatrumentality ar entity; oe (dq) Hlectronic.
Funds Transfer. Upon reinstatement by Borrower, this Securi

Tastrument and obligations secured hereby
shail remain fully effective as If no acceleration had occurred, Mowever, this tight ta reinstate shall not

bpply ts the casa of acceleration wider Section 18.

. Salo of Note; Change of Losn Bervicer; Nutico of Grievance. The Noie or a partial interest in
the Note Gogether with this Securtty Instrument) can be suld one ar mure tmes without prior aglice to
Borrower. A sale might result In a change In the oniity (known a3 the “Loan Servicer") thal collects
Pertlodic Payments duc under the Note ond tlds Security Instrument and ae other morigaga loan
servicing obligations under the Nate, this Security Instrument, and Applicable Law. Thero alsa might be
@ne or more changes of the Loan Servicer unrelated to a sole of the Note. If there is o change of the Loan
Servicer, Borrower will be given written notice of the change which will state ihe name and ondress of the
new Loan Servicer, dhe address to which payinents should be made ond any other Infornuilon RESPA

2008083261 2008083201

o
i
(EDpFA (GA) econ 01 Page 17 af 34 fant Form 3011 1/01
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 13 of 28

fequlres in connection with a notice of transfer of servicing, If tho Note Ie sold al thereafne the Loan bs
serviced by a Loan Servicor other than the purchaser of tha Noje, tha moripage los servielng obligations
to Borrower will remain with the Lozn Servicer or be transferred to 9 succossor Loan Servicer and wre nol
assumed by the Note purchaser unless otherwise provided by the Note purchaser.

Nelther Borrewer nor Lander may enmimence, join, of be Jalned to any judicial action (2s either en
Individual litigant or the member of a chess) that arises from ihe other party's actlnzs pursuant to this
Security Instrument of that alleges that the other party has breached any provision of, or any duty awnrl by
reason of, this Security Inatromont, aelil such Borrower or Lender has notifled the other party (with such
nolice given in compliance with the requirements of Sectlon 15) of such alleged breach and efforded the
other party hereto a rensonable period after the giving of such notice io take corrective acilon, If
Applicable Law provides a time pertod which must elopse before certain acifon can be taken, that ume
Period will bo deomed to be reasonable for purposes of this paragraph. The notice of acceleration and
opportunity to cure given to Borrower puranant (0 Section 22 and the notice of acceleratlon given to
Borrower pursuant te Section 18 shall ba deemed to saltsfy the nollce and opportunity to take corrective
action provisions of this Section 20,

21, Harardeus Substances. As waed tn this Sectlon 24: (a) "Hazardous Substavces” ace thos
subsiances defined aa oxic or fh poll or by Favre L Lew and the

Following sub Aas : oiber ble or tote petraleam products, (oxic posticides
and herbieldes, volatila solvents, materials containing aaberios of formaldehyde, and radioactive materials;
(h) “Bavironmental Law" moans fortera! laws and tews of the Jurisdiction

where tha Property is locate! that
relate to health, safaty or envi 1 pe (c) “Ravi 1 Ch p” Includes any resp
actlon, remedial action, or reneval action, as defMned In Environmental Law; and (d) an “Environmental
Cerndition” means a condifiesn thal can canin, coniribuie to, or ollerwise teigger an Revironnrenial
Cleanup.
Borrower shall not cause or permli ihe prevence, uae, disposal, storage, or release of any Hazardous
ne th to rel any Hi fous Sulyst on or in the Property, Darruwer shall aot do,
nar allaw mryone oles to da, anything affecting the Property (} thai Je In violation of any Environmental
Law, (b) wlich ervates on Environmonta) Condition, or (c) which, dus to the presence. use, or recess of a
Hazardous Substance, creates # comiition thal adversely affects dhe valua of the Property. The preceding
two seutences shuil not apply to tha presence, use, of slocage on the Property of small quantities of
Hazardous Substances that are generally recognized to be appropriate ta normal residential uses and to
mainienonce of the Property (Including, but not limited tg, | ki t in products).
Borrower shall promptly gtve Lender written sotice of (a) any investigation, claim, demand, lawsult
or other action by any governmental or regulatory agency or private party Involving the Property and any
Hazard Subst or Envi t Law of which forrower has actual knowledge, (b) any
Ravironmental Conditien, taclading bat wot lindted to, any spUling, leaking, discharge. release ur threol af
release of any Hazardous Substance, and (c) any cocdiiton caused by the presence, use or relezse of &
Hazardous Substance which adversely affecia the value of the Property. If Borrower fearna, of Ls notiflert
by any governmental o¢ regulatory authorily, vc any private party, tal any removal or other temediailon
of any Hazardous Substence affecting die Property is necessury, Borruwer shall promptly take’all necessn

Ty
remedial actions ip accordance wilh Furvironmenal Law, Nothing herein shall crente any obligailen on
Lender for an Environmental Claenup.

2009083201 2008083201 4 it 0
CIRBAIGA) tananas fogs 1207 44 mx a

Form 301f 104
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 14 of 28

NON-UNIFORM COVENANTS. Borrawer aed Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Dorrewer prior to sccelerstion following
Borrower's breach of any covenant or agreemout In this Security Instrument (but not prict to
accolorstion under Section 14 unless Applicable Law provides otherwise). The notice abel epecify: (a)
the default; (>) the action required te cure the dofaul; (¢) a date, act less than 30 days from the date
the notlee ts gives to Borrower, by which the default must bo cured; and (d) that failure to cure the
default on or before tho date specified In tho notlcs may result in acceleration of the sums secured by
this Security Instrument and angle of the Property. Tha notico shall further inform Borrower of the
right to reinsiate afer acceleration and the right to bring 2 court action to asgert the non-exisience of
a default or any other defense of Borrower to ovcelerstion sad sale, If (ie default is not cured on or
before the date spectfiiod ln the notice, Lender at lis option moy require immediate payment tn fall of
all sums securod by this Gecurity Instrument witheot further demand and may invoke the pewer of
esle granted by Borrower and any other remedies permitted by Applicable Law. Dorrower appoints
Lender the agent and atlorney-in-fact for Borruwer to sacrclse the power of sale, Lender shall be
entitled to coflact all axpenses incurred in pursuing the remedics provided in this Sectian 22,
foctuding, but not limited ta, reasonable atternoys' fees and casts of titte evidence.

Tf Lender invokes the power of sale, Lender shall give a copy of » notice of sale by public
advertisement for the Lime and in the manner prescribed hy Appllesble aw, Londer, withaul forther
demand on Borrower, shall sell the Property at puble auction to the highest bidder at the time and
pisces and under the terms designated in the notice of sale fy one er mare parcels and in any order
Lender determines, Lender or its designee may purchases the Property at any sale,

Lendor shall convey to the purchaser fadefeasible title to the Property, and Borzowor hereby
appoints Lender Borrower's agent and attorncy-ta-fact {9 make such conveyance. The recltals in the
Lenderte deed shall be prima facle evidenco of the truth of the statemonts mads therein, Borrower
covenants end agrecs that Lender shall apply the procoeds of the sale in tho following order: (4) to all
expenses of the sale, incluting, but not med to, rcasonable atterneys' fees; (b) to all sums secured
by this Securkty instrument; and (c) any excess te the person or persons legally entitled to it. ‘Tho
Power and agency granted are coupled with ao interest, are icrevoceblo by dyath of vihurwise end ore
cumulative te the remedies fur collection of debt as provided by Applicable Law.

If the Property fs sold pursuant to this Section 22, Dorrower, or any person belding porscasion
of the Property throvgh Borrower, shall immediately surrender poasesalon of the Property to the
purchaser at the salo, If poerescion la not correndered, Borrower or such person sholl ba a tenant
bolding over and may be dispossessed in accordance with Applicable Law.

24. Rolease, Upon paymont of all sums secured by dis Security {nstrument, lender shall cancel this
Security Inatrument. Borrower shall pay eny recordation costs, Lender may charge Borrower a fea lor
releasing this Security Instrument, but only If the feo Is pald ta a thin! party for services rendered and the
charging of the fee ts permitied wumder Applicable Law.

2A, Walver of Homestead. Borrower walves all rigtts af homestenil exensption In the Property.

23. Assumption Not « Novotlon, Lender's acceptance of an assumpuon of die obligations of this
Securtly instrument and the Note, and any refease of Borrawer In connecilon therewkh, shail not consdtute
a novaiton,

26. Becurity Dead. This conveyanca ts to be consirued under the exlsting laws of the Sioie of Geangla

i a a passing ude, ant nut as a merigags, and bs intended to secure the payment of all sums secured
ereby.

2000063261 2000003201

Qo
iysatcay 0081.04 Pees 12af 14 mee Sth

Porm 3001 1704
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 15 of 28

BORROWER ACCEPTS AND AGREES to the terms and covenants contained Ja this Security
Instrument and in any Kider executed ky Borrower asd recarded with fe.

IN WITNESS WHEREOP, Borrower Juan elyned and senled dhis Security Instrumant,

(Seat) Litem th. Meagettr (Scat
~Borrawee

 

 

 

 

 

 

 

 

 

sBoctawer
(Seal) xs wena (Seal)
Borrower -Borrower
{Seat (Seat)
«Bocrower -Bonewer
(Seal) (Seal)
Dorrewer Borrower
STATE OF GEORGIA, ] TESY am County at
Signed, sealed and delivered In tha presence of: « te,
Wiklacn &
wee a Roars
i
' af shar’ 4 nt
G  RUe se sf Notary Public Ceuaty
ia * aay
it ey Sine af Georgia
* afin sg? oS /; Fah
‘wliron cole
2008083201 2008083201 a
CER BAIGA} finns Page Id of ié

Form 3017 1/04
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 16 of 28

 

WAIVER OF BORROWER'S RIGHTS RIDER

BY EXECUTION OF THIS PARAGRAPH, GRANTOR EXPRESSLY: (1) ACKNOWLEDGES THE RIGHT
TO ACCELERATE THE DEBT AND THE POWER OF ATTORNEY GIVEN HEREIN TO LENDER TO SELL
THE PREMISES BY NONJUDICIAL FORECLOSURE UPON DEFAULT BY GRANTOR WITHOUT ANY
JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH NOTICE AS 15 REQUIRED
TO BE GIVEN UNDER THE PROVISIONS HEREOF: (2) WAIVES ANY AND ALL RIGHTS WHICH
GRANTOR MAY HAVO UNDER THE FIFTIL ANG FOURTEENTH AMENDMENTS TO THE
CONSTITUTION OF THE UNITED STATES, THE VARIOUS PROVISIONS OF THE CONSTITUTION
FOR THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICASLE LAW TO NOTICE AND
TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY LENDER OF ANY RIGHT OR NEMEDY HEREIN
PROVIDED TO LENDER. EXCEPT SUCH NOTICE AS IS SPECIFICALLY REQUIRED TO BE PROVIDED
HEREOF; {2} ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED AND SPECIFICALLY
THIS PARAGRAPH AND ANY AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF SAID
DEE AND {TS PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS
BEEN AFFORDED AN OPPORTUNITY TO CONSULT WITH COUNSEL OF GRANTOR’S CHOICE
PRIOR TO EXECUTING THIS DEED; (4) ACKNOWLEOGES THAT ALL WAIVERS OF THE
AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND
WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR LOAN TRANSACTION; AND (5)

AGREES THAT THE PROVISIONS HEREOF ARE INCORPORATED INTO AND MADE A PART OF THE
SECURITY DEED.

READ AND AGREED DY GRANTOR:

Signed, Seated ond doliverad In tha prasence of:
> ee ee ee
Gl

enn M. Heagerty -Grantor

(Seal
- Grantor

 

{Seal}
Grantor

(Seal
Groner

 

  

2008083201

o
Ses a OT
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 17 of 28

PLANNED UNIT DEVELOPMENT RIDER

THIS PLANNED UNIT DEVELOPMENT RIDER is mado this 11th doy of
April 2008 . and is Incorporated inte and shall be
deemed to amond end supplement the Mortgage, Deed of Trust, or Security Dend (the

“Sacurity Instrumant"} of the same data, giver by the undersigned (tha “Gorrawer") to
secure Borrower's Noto to

Capital One Home Loans, LLC

(the “Lender") of the same date and covering the Property dascribad In tho Security
Instrument ond located at:

2090 Willow Wisp Way -GQuarming, GA SlI40)

(Praperty Address)
The Property inchidos, but is mot fimited to, a parce! of ta
together with othar such parcels and cartnin common araas
HOMES ASSOCIATION DECLARATION FILED Of RECORD

nd tmpravad with a dwulling,
and faciitlos, og dascribed in

(the "Declaration”}). Tha Property Is a port of a planned unlit davglopmont known as
SAWNEE VIEW FARMS

[Name of Plannad Unk Gevalopment]
(the "PUD"), The Property also inchides Borrownr's Intorast In tho homewwnnrs association or
equivalent entity owning or msnaging the commen areas and facilities of the PUD (the
“Owners Association”) and the uses, bunefite and prococds of Borrower's Interest,

PUD COVENANTS. In addition Lo the covenants and agreements made In tho Security
Instrument, Borrower and Lender further covenont and ogres as fallows:

A. PUD Obligations. Borrower shall perform all of Borrowor's obligations under tha PUD's
Constituent Documants, The “Constituent Documents” are the @ Occlaration: (i) articles of
Incarporation, trust instrument of any @quivalant document which creates the Ownors
Association; end fill) any by-laws or other rules or regulations of the Owners Association.

Borrower shall promptly pay, when duns, nll dues and assessments imposed pursuant to the
Constituent Documents.
2009083201 7008003201 Q

MULTISTATE PUD RIDER - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
Form 34150 4/07

MW 11/04 Page 1 of 3 Initipts: Qa kt
Q-7R (0411) VMP Mortyagu Solutions, Inc. (900)521-7201

NOAA
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 18 of 28

B. Properly insurance. So long as tha Owners Association maintains, with a generally
accepted Insurance cemer, a “master” of “blanket” polcy insuring tha Property which Is
aatiefactory to Leder end which provides insurance coverage In tha umounts (including
deductible levels}, for the periods, and against loss by fro, hazards Included within the term
“axtandad covernge,” and any other hazards, Including, but not iimited to, earthquakes and
floods, for which Lender requires Insurance, thon: (}} Lender waives the provision In Section 3
far the Periodic Payment to Landor of the yaarly premium installments for property Insurance
On tho Proporty; and {il} Borrower's obligation under Section 5 to malntain proparty Inaurance
coverage on the Property is deemod satisfiad to the axtenc that the required coverage Is
Provided by tha Owners Association policy.

What lender requiras as a condition of this waiver can change duting the term of the
lann,

Borrower shall glvo Lender prompt notice of any Jopsa in required property insurance
coverage provided by the master or blonket policy.

In the event ef o distribution of property insurance proceeds in fiew of restoration oF
rapalr following a floss to the Property, or to commbn areas and facilities of the PUD, any .
Proceeds payable to Borrower ate hereby agsigned end sheit be paid to Lender, Lonuer shall
apply tha proceeds to thu sums secured by tha Security Instrurment, whether or not then duc,
with the axcess, If uny, pald to Horrowor.,

C. Public Ligbtity Ineurance. Borrower shall teke such octlons as may be reasonable to
Insure that the Owners Association maintains «a public lability insurance policy pecopinble In
form, smount. and extont of covarege to Lander.

D. Condemnallon, Tha preceeda of sny award or ¢laim for damages, direct or
censoquential, payable to Borrower in connection wiih any candamnation ar other taking of all
or any part of tha Property or the commen areas and facilities of tha PUG, or for sny
eenveyunes bn iigu of condetmnation, ora horeby assigned and shall be paid to Lender. Such
Ptocaads shall be appilod by Lender to the sums securod by the Security Instrumont as
provided In Section 11.

E Landers Prior Consent. Borrower shall not. except aftor notice to Lendor and with
Lender's prior written consent, elther partion or subdivide the Property or consent to; (i) the
abondonmont of terminaan of tha PUD, except for abandonment or termination required by
law In the caso of substantiol destruction by fire or other casualty or in the cnze of o taking
by condemnation of eminent domain; (lu) any amendment te any provision of the “Constiwent
Decurments" if the provision Is for the express beneMt of Lender; (i) termination of
professional manag snd ption of aolf-rr g it of the Owners Assocation; or
(¥) any action which would have Uv uffect of rendering the public Habitity Insurance coverage
maintained by tha Owners Agsoclation unocecaptabla to Lender.

F. Ramedies. If Borrower doses not pay PUD duan ond assossmmonts whan dua, then
Lender may pay them. Any amounts disbursed by Laoder under this paragraph F shail bocome
additional debt of Borrower secured by the Sacurity Instrument. Uniess Borrower end Lender
agrees to other terms of poyiment, these amounts shall bear Interest from tho date of

disbursement at the Note rete ond shall be poyabla, with interost, upon notice from Lender ta
Borrower requesting payment.

2008083201 2008083201 g it 0
inluais:
ER-7R (0411) Page 2 of 3 Form 3160 1/04
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 19 of 28

BY SIGNING BELOW, Borrower accepts and agroos to the terms and cavenants contained in
this PUD Rider.

—Lelins. 2. hails {Sco} (Sean
Glenn M. Heagerty

-Borrawer -Borrowor

 

 

 

 

 

 

(Sea) (Seal)

-Dorawer -Borrowar

(Seo) {Seal

-Borrower Borrower

{Seat) {Seal}

-Borrower -Borrower

2008093201 2008083201 a
p-7 R (0411} Page 3 of 3

Form 3150 1/01
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 20 of 28

|
|
Ose ID: pe: OLA

t 84177480001 Type:
Recorded: o8/039/7014 at 62:40:27 PM
Fea Aat: $7.00 Page 1 of 1
Forayth County, GA
Qreq G. Allon Clerk Superior tr

mate «7040730

When Recorded Return To:
Indecomm Global Sorvices
2925 Country Drive
St. Paul, MN 55117

MARISS | Assignment of Security Deed
Daled. May 28, 2014 MIN: 100393220080832014
MERS Phona: 888-879-6377
For value received Mortgage Electronic Registration Systems, Inc. {(“MERS"), as dealgnated
nominee for Capital One Home Loans, LLC, benefictary of the security instrument, Its successors
and assigns, P.O. Box 2026, Flint, Mj 48501-2026, the undersigned hareby grants, assigns and
transfers to Oewen Loan Servicing, LLC, 1100 Virginla Drive, Sulte 176, Fart Washington, PA 19034,
all beneficial interest under a certain Sacurity Daed dated Aprit 11, 2008 executed by GLENN M.
HEAGERTY and recorded In Book 5125 on Paga(s) 365 as Oocuman! Number XX on May 8, 2008 of the
official racords of the Clark of Superior Court of Forsyth County, Geargla

WITNESSES: Mortgage Electronic Registration Systems, inc
("MERS*), as designated nominee for Capital
One Home Loans, LLC, beneficiary of the

ity i : 5
Witness 4. Ma securily instrument, its successors and assigns

By

?

  

Tammy Jo Sorbo,
Aaslstant Secretary

°° Alun

Bao Cindy Fang.
Vice President

Witness 2.

No Corporale Seal
STATE OF Minnesota (META A MC
COUNTY Ramsey )ss *U047 14687"

On May 28, 2014 before ma, Pang Mee Yang , Notary Public in and for said State personally
appeared Tammy Jo Sorbo , Assistant Secretary and Bao Cindy Fang , Vice Prosident of
Mortgage Electronic Registration Systema, inc. (“MERS"}, aa dealgnated nominee fer Capital
One Hema Loans, LLC, beneficiary of the security inatrument, Its successors and assigns.
personally known to me to be the person whose name is subscribed to tha within instrumant and
acknowledged lo me thal syhe axecuted the same in his/her authorized capactty, and that by his/her
signalure on the instrument the entity upon behalf of which the person acted, executed the instrument,
WITNESS my hand and official saai

 

Prepared By:

Sam Strandma

indecomm Global Services

2925 Country Orive

SI. Paul, MN. §5117 Cy ng Mee Yang, Notary Pdblic
My'Commission expires, January 31, 2017

      

PANG MEE YANG

Notary Public-Minnescta
Sy Careneaian Gapires Jan 31,2017

 
 
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 21 of 28

Type; STATE LAND RECORDS
Necerded: 11/10/2015 11:34:00 PM
Fee Ami: $7.00 Page tot
Forsyth County, GA

Grog G. Allen Clork Suporer Ct

Participant iD:

BK 7574 PG 46

When Recorded Reium To
Indecomm Global Services
As Recording Agent Only
1260 Energy Lane

St. Paul, MN 55108

Assignment of Security Deed

Dated: Novamber 6, 2015 Loan: 7130255917
Package: 60095494
Document: 55499 4 4

For value received Ocwon Loan Servicing, LLC, 1661 Worthington Road, Sults 100, West Palm

Beach, FL 32409, the undersigned hereby grants, assigns and tranalers io Realdentlal Credit

Solutions, inc., 4708 Mercantile Drive,, Fort Worth, TX 76137, all beneficial interest under a certain

Secutity Deed dated April 11, 2005 executed by GLENN M. HEAGERTY and recordad in Book $125 on

Page(s) 365 as Document Number XX on May 8, 2008 of the official records of the Clerk of Superior

Court of Forsyth County, Georgia
Dcwen Loan ing, LLC :
i ale

WITHESSES:

   

 

Weness 1: Sonna Engbeth Richardson,

Assislant Secretary
Ona: eZ By:
388 2; Sam Suandme in na Gain bo
Tammy Jo Sorbo,
Assistant Secretary
No Carporsie Seal
STATE OF Minnesote | SCAN EDD AOS AOE
COUNTY Ramsey yss *UO5S48911°

On November 6, 2015 before me, Barbara Jean Ruuhela , Notary Public in and for sod Stata
personally appeared Elizabeth Richardson , Assistant Secretary and Tammy Jo Sorbo, Ansistant
Secretary of Ocwen Loan Servicing, LLC, personally known to me to ba the person whose name is
subscribed fo the within instrument and acknowladged lo me Ihat s/he execuled the same in his/her
authorized capacity, and that by hissher signeture on the instrument he entity upon behall of which the
person acted, execuled Ihe instrument. WITNESS my hand and official seal

Propared By
Pravallika Konacallt
1260 Energy Lane
ST Paul, MN 55308

 
   

farbora Jean Rudhela, Notary Public
My Commission expires: January 31, 2017

   

BARBARA JEAN AUUHELA:

Nolary Putlic- Minnesota
Mbp Corereegun Expren Jen dt 201) }
a

 
 
 

 

 
 

Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20

230001 Typ
Rel, a at Gr risen Prt
soravth ebiit aca ort
Yon @rk Superior tr
When Recorded een To:
Ditech Financial LL 8262-7 7
CA) Nationwide Fite Clearing, Inc.
2100 Al, 19 North
Palm Harbor, FL 34683

ASSIGNMENT OF SECURITY DEED

FOR f0OD us Pree CONSIDERATION, the suffici of which Ie hereby acknawledyest, the
Ro ree L CREDIT SOLUTIONS, i WHOSE ADDRESS (8 C/O) 2100 E. {OT
ee rote? (ASSIGNOR), by these zoe presents docs convey, grant, assign, transfer and set over the

Sectrity Deed with all interest terest secured there ct is cae). Orin became due thereon lo

NEW PE PENN Deane LLC D/B/A SIKLLPOINT MORTGAGE SERVICING, WIIOSE ADDRESS IS
SUITE 300, GREENVILLE, SC 29601 (800)365-7107, tts SUCCESSORS AND

$5 BEATTI

Sadaee, SFASSIONED

Said Se by executed by GLENN M, [IRAGENTY to MORTGAGE ELECTRONIC
Rosie TON Sirens INC., ‘AS NOMINEE FOR CAPITAL ONE HOME LOANS, LLC, ris
date AD ASSIGNS and recorded in Deed Book 5125 and Pare 36§ in the wlfice of the Clerk uf the

0 ‘cunty, Grorgla.
IN WETNESS HEREOF: the undersigned bis hereun set its hand an “Ses Gore
MALL
' RESIDENTIAL. teenrr SOLUTIONS, INC., by DIFKCH FINANCIAL LLC, lis Atlorney-in-Fuct

Ww
—_— ‘ ity,
Ry: » “4
«fF — “ eneteetia,, tp
a 6,

Kristie Price 2,

VICE PRESIDENT =
All persons whose eee appeat abuve have qualificd ES /ORPORA>'
authority to sign have reviewed iia document and =
supporting documentation pricr to signing. =

Gut Osho :, \SEAL/

Esie Christen = Wliness

a a
Meena ene”

‘ty e
Aww"

STATE CF FLORIDA § COUNTY OF PINBLLAS

thay test that 1 was is present und ackauwielged the caccutiun uf Une fureguing instrument, dane before ne on
[fe 2017 (MAUDDIYYY Y), by Kristin Price as VICE PRESIDENT of DITECH FINANCIAL. LLC

as Atiorney-in-Fact for RESIDENTIAL CREDIT SOLUTIONS, INC, wha, av such VICE PRESIDENT beiag

authorized to ce 20, executer! the foregoing instrument for the purposes thercin contained. He/thesthey ts (arc)

personally known to me.

CU): Pilon

ia Albano
Notary Public - State of FLORIDA
Commission expires: ORNL /2020

Document Prepared By; E.Lan >, 2100 Alt, 19 North, Pal Harbor, KL, 4683 (0)346-9152
pmol ee ‘SURLLIOINT, at Barapa MERS PHONE 1-888-679-6377 MERS Mailing

An

HOMME

 

Page 22 of 28
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 23 of 28

Type: STATE LAND RECORDS
Recorded: 8/16/2018 8:30:00 AM
Fee Amt: $7.00 Page 1 of 1
Forsyth County, GA

Greg G., Allen Clerk Superior Ct

Participant ID(s): 6222132834,
7067927936

BK 8648 PG 196

GEORGIA PARCEL No, 077 197

COUNTY OF FORSYTH EE TE a LT

LOAN NO,: 0578212708

WHEN RECORDED MalL TO: ATTN; CYNTHIA M. BROCK, FIRST AMERICAN MORTGAGE SOLUTIONS, 1795 INTERNATIONAL WAY,
Ipano FALLS, 1D 63402, Pil 208-524-9895

CORPORATE ASSIGNMENT

FOR VALUE RECEIVED, NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MORTGAGE SERVICING. located at 54
BEATTIE PLACE, SUITE 110, MS#01, GREENVILLE, SC 29601, Assignor. does tlus day Gansfer. assign, comes, and deliver
unto U.S. BANK NATIONAL. ASSOCIATION, NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR BLUEWATER
INVESTMENT TRUST 2618-A. located a1 C/O NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MORTGACE
SERVICING 55 BEATTIE PLACE, SUITE 110, MS#001, GREENVILLE, SC 29601, Assignee. its successors, mpresantutives,
and assigns. all of Assignor's gli. title. and interest in and to thal certain Security Deed in the principal sun of 5192.00.00, dated
APRIL 11, 2008. executed by. CLENN M. HEAGERTY, Original Grintor, io MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC, ("MERS"), AS NOMINEE FOR CAPITAL ONE HOME LOANS, LLC, ITS SUCCESSORS AND
ASSIGNS. Original Grantee, and filed for record und recorded on MAY 08, 2008 in Deed Book $125 at Page 365 in the Office of the
Clerk of the Superior Coun inthe County of FORSYTH. Suite of GEORGIA.

AS DESCRIBED IN SAID SECURITY DEED

The Assignar herein specifically transfers. covey's and assigits to the above Assignee, its successors. representatives, and assigns Uhe
aforesaid Deed of Trust, the property described therein, together with all the powers, options. rights, privileges, and immunitics
contained therein on the undersigned

IN WITNESS WHEREOF, the undersigned has caused this Instrument to be T2078 5

    
  

: piper VICE PRESIDENT
STATE OF SOUTH CAROLINA COUNTY OF GREENVILLE }ss

SIGNED, SEALED, AND DELIVERED in the presence of the below named Notary Public. as an official witness and below named

unofficial witness, on _— /- G5 73 . by CYNTHIA M. BROCK, VICE PRESIDENT, of NEW PENN FINANCIAL,
LLC D/B/A SHELLPOINT MORTGAGE SERVICING:

Nowy Public ficial Witness: aie Wi
ait B.RERNS Taal

(COMMISSION EXP. 4/21/2020)
NOTARY PUBLIC

. Witness

ara Be,

*

=
Fo :* expires *
:
&

Honea sensed w

2 4/21f2020
S lu:
SHRO701171M - AM-GA " se

ryan
BUUAIOAY TOAST “oZARY ENS

)
TH

4
Mage,

sare tof 1 MUON: 1039322083214
MERS PHONE; 1-888-679-6377

+

4
“ae
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 24 of 28

Type: STATE LAND RECORDS
Recorded: 1/2/2020 12:53:00 PM
Fae Ami: $25.00 Pago 1 of 1
Forsyth County, GA

Greg G, Allen Clerk Superior Ct

Participant ID(s}: 9562359654,
7067927936

BK 9168 PG 317

GEORGIA PARCEL No, 077 197

FAY AAA TE
COUNTY OF FORSYTH

LOAN NO : 0578212708

WHEN RECORDED MAIL TO: ATTN: CYNTHIA M. BROCK, FIRST AMERICAN MORTGAGE SULUTIUNS, 1795 INTERNATIONAL WAY,
1DANO FALLS, ID 83402, PH. 208-528-9895

CORPORATE ASSIGNMENT

FOR VALUE RECEIVED. U.S. BANK NATIONAL ASSOCLATION, NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE
FOR BLUEWATER INVESTMENT TRUST 2018-A. located ut 2121 ROSECRANS AVE, EL SEGUNDO, CA 90245.
Assignor, does this day transfer, assign. convey, and delice unto US. BANK NATIONAL ASSOCIATION, NOT
INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR BLUEWATER INVESTMENT TRUST 2038-1. located at 2221
ROSECRANS AVE, EL SEGUNDO, CA 90245, Assignee, its successors, representatives, and assigns, all of Assignor's night, tide,
and jnlerest in und to thal certain Security Deed in the principal sun of $192,000.00, dated APRIL. 11, 2008, executed by GLENN
M. HEAGERTY, Original Granlor, © MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, ENC. (“MERS"), AS
GRANTEE, AS NOMINEE FOR CAPITAL ONE HOME LOANS, LLC, ITS SUCCESSORS AND ASSIGNS. Original

Granter, and filed for record and recorded on MAY 08, 200% in Deed Book §125 al Poge 345 in the Office of the Clerk of the
Superior Court in the County of FORSYTI, Statc of GRORGLA

AS DESCRIBED IN SAID SECURITY DEED

The Assignor herein specifically transfers. conveys ond assigns to the above Assignee, ils successors, representatives. and assigns the

aforesaid Security Deed, the property described therein. together with all the powers, options. rights, privileges. and immunities
contained therein on the undersigned,

IN WITNESS WHEREOF. the undersigned has caused this Instrument to be executed this (2 [20 | 2017 .

—US-BANK NATIONAL-ASSOCIATION, NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR- BLUEWATER
INVESTMENT TRUST 2018-A, BY NEWREZ LLC FiK/A NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT
MORTGAGE SERVICING, ITS ATTORNEY IN FACT

 

SPemaviexhecte], VICE PRESIDENT
STATE OF SOUTH CAROLINA COUNTY OF GREENVILLE ss.

SIGNED, SEALED, A IVE jn the presence of the below named Notary Public. us an ollicial witness and below named
unofficial witness, on (PaO Perel . pater EN LeNee CE | VICE PRESIDENT, of NEWREZ LLC FIK/A
NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MORTGAGE SERVICING AS ATTORNEY-IN-FACT FOR US.

DANK NATIONAL ASSOCIATION, NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR BLUEWATER
INVESTMENT TRUST 2018-A:

. . k E . antl Wh FOE egy t 0844 fa 7 ;
Notary Public/Offjcial Witness: tee x NFO Sy bn Unoffigig! Witness:
SA Mise Sos,

ATIRYN FOSTER WCOMMBSRUCEXP. 06/24002% ADAM DOOLEY Witness
NOTARY PUBLIC soi egpines

 
    

   
 

      

eee
&
S34
ah
wo
im) oe
*Seysap nine

oe:

. . | i
suena amsce A en een NECA

: ve LS MIN: 100393220080832014
DGEIUACUDAILANOTNN Saye Rex MERS PHONE: 1-888-679-6377

%4,
ret
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 25 of 28

Typu; STATE ran aeseele 10 °

Hecomded: 1/30/2020 8:40.00 AM
Fee Amt. $25.00 Page 1 of?
= Forsyth County, GA

. Greg QO. Allen Chek Supesivn Ct

Participant ID(s}; 5272937114,
7067927936

BK 9199 PG 335 - 341

Preparad by and Retum To: FILE FIRST
FIRST AMERICAN MORTGAGE
SOLUTIONS
{04 INTERNATIONAL WAY
IDAHO FALLS, ID 83402

 

 

SHOSTZULIOY Ahm CORRECTIVE ASSIGNMENT OF SECURITY DEED
This document fs being recorded to correct the signature of the notary to act as a witness within
the Assignment af Security Deed recorded on November 10, 2016 in Book, Volume, of Liber No-
veets, atPage No: 46 FILE HAD-OO|4S

 

“= NNR

FOR VALUE RECEIVED, the undersigned holder of a Security Deed (herein “Assignor”) whose
address 1s clo 2100 E. Elliot Rd, Tempe, AZ 85284, does hereby grant. sell, assign, transfer and
convey, unto Residential Credit Solutions, Inc., whose address is c/o 2100 E. Elliot Rd., T-314,
Tempe, AZ 85284 its successor and assigns, ali its right, tile and interest in and to a certaln Security
Deed described below, and obligations therein describad, the maney due and ta become due thereon
with Interest, and all righis accrued oc to accrue under such Secunty Deed

Security Deed Executed By: Glenn M. Heagerty

Security Oeed Date: April 11, 2008
Original Principal Sum: $192,000.00
Recorded Date: June 8, 2008
BooWwPage: Book: 5125 Page: 365
County: Forsyth

State: GA

TO HAVE AND TO HOLD the same unlo Assignee, its successor and assigns, forever, subject only
to the terms and conditions of the above-described Security Deed

Effective date of Assignment: November 6, 2015

IN WITNESS WHEREOF, the undersigned Assignor has executed this Assignment of Security Deed
on

Ocwen Loan Servicing, LLC By Its Attorney In
Fact Ditech Financlal LLC
Signed, Sealed and Detivered in the

 

 

Presence of:
By
nofficial Yim Diana S Name: Edward Born
Title: Assistant Vica President
State of ARIZONA

County of MARICOPA
Subscribed and som before me on this day SEP 19 2019 :

Notary Public:

 

Tam! Wycoff
Notary Public
Maricopa County, AZ
Expires March 4, 2022 Assignment of poaman Deed
age 1

 

 

 

 
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 26 of 28

Type: STATE LAND RECORDS
Recorded: 1/30/2020 8.30:00 AM
Fee Amt: $25.00 Page 1 of 6
Forsyth County, GA

Greg G. Allen Clerk Superior Ct

Participant Ifis): 5R77937 114,
7067927936

_ FLESECGHD'®? PG 342 - 347

Prepared by and Return To
FAST AMERICAN MORTGAGE

SOLUTIONS
ITH INTERHATIONAL WAY
FOAHG FALLS, IO 83402

 

 

ShOSis 212 Toe AAMZ CORRECTIVE ASSIGNMENT OF SECURITY DEED
This document is being recorded to correct the signature of the notary to act as a witness within
the Assignment of Security Deed recorded on July 17, 2017 in Book, Volume. or Liber No: 8262, at
Paga No: 706 Filet 40-OO1GS

ort HATER

PIN #: 97

FOR VALUE RECEIVED. the undersigned holder of a Security Deed (herein “Assignor") whose
address is cfo 2400 E. Elliot Rd., Tempe, AZ 85284, does hereby orant, sell, assign, transfer and
convey, unto New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing, whose address Is §5
Beattie Place, Suite 110, MS-01, Greenville, SC 29601 its successor and assigns, all its right, title
and interest in and te a certain Security Deed described below, and abligations therein described, the
money dua and ta become due thereon with intarest, and all rights accrued or to accrue under such

Securily Deed.
Security Dead Executed By: Glenn M. Heagerty
Security Deed Date: April 11, 2008
Original Principal Sum: $192,000.00
Recorded Date: June & 2008
Boak/Page: Book: 6125 Page: 365
County: Forsyth
State: GA

TO HAVE AND TO HOLD the same unto Assignee, its successor and assigns, forever, subject only
to the terms and conditions of the above-described Security Deed

Effective cate of Assignment: July 6, 2017

IN WITNESS WHEREOF, the undersigned Assignor has executed this Assignment of Security Deed
on ___SEP _f.9 2019.

Residential Credit Solutions, Inc. By Its Attorney
In Fact Oltech Financial LLC.

Signed, Sealed and Delivered in the
Presence of:

Nasa ean baat ba? By: Zh Bo
yi
Unollicial Witness: Diana Langbartels Name: dward Bom

Title: Assistant Vice President
State of ARIZONA
County of MARICOPA

Subsenbed and sworn before me on this day SEP ! 9 2019 i

 
    

 

Notary Public. Tami Wycetf
Notary Public
Maricopa County, AZ

Expires March 4, 2022

   
   

 

Assignmend of Secunty Deed
Page 1
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 27 of 28

EXHIBIT “A”

ALL TRAT THACT OR PARCEL OF LAND LYING AND DEIN) IN LAND LOT 1624 OF THE IRD DISTRICT,
(ST SECTION OF FORSYTIT COUNTY, GEORGIA, BEING LOT 9 OF SAWNEG VIEW PARMS, AS PER PLAT
RECORDED IN PLAT BOOK 41, PAGES 276.270, FONSYTIT COUNTY, GEORGIA RECORDS, WHICH FLAT IS
INCORPORATED HERKIN AND MADE A PART HEREOF,

TAN ID @: O77 $97
BEING AIJ. AND THE SAMS LANDS AND PREMISES CONVEYED TO GLENN M. HEAGEATY BY

KATHLIGN 5. HEAGBRTY IN A QUITCLAIM DEED EXECUTED 4/7/1999 AND RICONDED 4241/1999 IN
BOOK 1493, PAGH 0346 OF THE PORSYTH COUNTY, GHORGIA LAND RECORDS.

Account

 

THU

Assignment of Secunty Deed
Page 2
Case 1:20-cv-02727-SCJ-RGV Document 1-20 Filed 06/29/20 Page 28 of 28

«FILE SECOND

Typo: BTATE LAND RECORDS
Recorded: 2/21/2020 8 30:00 AM
Foa Amt: $25.00 Page 1 of 1
Forsyth Counly, GA
Greg G. Allen Clerk Superior Ct
Prepared by, Kecording Requested By

and Retum to: Panicipant ID(s): 5872937114,
Charles Brown 7067927936

Brown & Associates

2316 Southmore BK 9225 PG 360
Pasadena, TX 77502

713-941-4928

46-00179 ASSIGNMENT OF SECURITY DEED

Client kd: PalAOL
Loan #. F201090644

A

eee

FOR VALUE RECEIVED, U.S. BANK NATIONAL ASSOCIATION, NOT IN [TS INDIVIDUAL
CAPACITY BUT SOLELY AS TRUSTEE FOR ALLEWATER INVESTMENT TRUST 2412-1, ITS
SUCCESSORS AND ASSIGNS, whose address is 75 BEATTIE PLACE, SUITE 300, GREENVILLE. SC 29601,
does hereby assign and transfer to WILMINGTON SAVINGS FUND SOCIETY, FSA, AS OWNER TRUSTEE
OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST ¥-E whose address Is 3020 Old Ranch Pkwy
#120, Seal Beach, CA 90740, all its right, title and interest in and to the following described security deed executed
by GLENN M. HEAGERTY to MORTCAGE ELECTRONIC REGISTRATION SYSTEMS, ENC, AS
NOMINEE FOR CAPITAL ONE HOME LOANS, LLC, ITS SUCCESSORS AND ASSIGNS for $192,090.00
dated 4/11/2008 of record on 5/8/2008 in Book 5125 Page 363-383, in the FORSYTH County Clerk's Office, State
of GEORGIA.

Property Address: 2890 Willow Wisp Way, Cumming, GEORGIA 30040

 
 
  
 
 
    

ASSOCEATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS
WATER INVESTMENT TRUST 2018-1 BY [TS ATTORNEY IN FACT, NEWREZ
ENN FINASCIAL, LLC, BAVA SHELLPOINT MORTGAGE SERVICING

By: CYNTHIA M BROCK
Tile: MANAGER

Witness: at
Printed Name: (ieky Shay

Notary Public in and for the State of and County of WEL YW UWS
Notary’s Printed Name: mn
My Commission Expires: nitvOlag,,

a) Mi
oe eOste,
BOT for $192,000.00 dated 4/11/2008 ’ aN isbiag” *,

 

oe
Fi
Fe"
> yt
2 ae
tic
A ws

te
Feta papa gate™
